FILED
                                 UNITED STATES DISTRICT COURT
                                                                                             JUL 2 3 2012
                                 FOR THE DISTRICT OF COLUMBIA                         Clerk, U.S. District &Bankruptcy
                                                                                     Courts for the District of Columbia
Jeffrey Leigh Perez,                         )
                                             )
                    Plaintiff,               )
                                             )
       v.                                    )
                                             )
                                                      Civil Action No.
                                                                              12 1207
Jeffrey Leigh Perez,                         )
                                             )
                    Defendant.               )


                                    MEMORANDUM OPINION

       This matter is before the Court on initial review of plaintiffs pro se complaint and

application for leave to proceed in forma pauperis. Pursuant to 28 U.S.C. § 1915(e), the Court is

required to dismiss a complaint upon a determination that it, among other grounds, is frivolous.

28 U.S.C. § 1915(e)(2)(B)(i).

       Given the complaint's caption, plaintiff appears to be suing himself. 1 The "Complaint"

consists of an "Affidavit of Equitable Interest" that is wholly incomprehensible. Complaints that

lack "an arguable basis in law and fact" are subject to dismissal as frivolous. Brandon v. District

of Columbia Bd. of Parole, 734 F.2d 56, 59 (D.C. Cir. 1984); see Crisafi v. Holland, 655 F.2d

1305, 1307-08 (D.C. Cir. 1981) ("A court may dismiss as frivolous complaints reciting bare legal

conclusions with no suggestion of supporting facts, or postulating events and circumstances of a

wholly fanciful kind."). The instant complaint satisfies the foregoing standard. A separate Order

of dismissal accompanies this Memorandum Opinion .


                    .s-.-
                    l --                     umte d
                                               ·      s~
                                                       tates   1stnct u dge .....,
Date: July   I i-      , 2012

       1
          According to the Clerk, plaintiff has repeatedly appeared in the Clerk's Office and
demanded that his deficient complaint be filed. The Court will allow this action to be filed to
resolve this matter once and for all.